Citation Nr: 0316772	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-00 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder.
    
2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from an RO decision dated in April 1979 
which denied service connection for an acquired psychiatric 
disorder and partly from a December 2000 rating decision 
which determined that new and material evidence had not been 
received to reopen a claim for PTSD.  This case has a long 
and complicated procedural history, which is summarized 
below.

In an April 1979 rating decision, the RO denied service 
connection for a psychiatric disorder; the veteran was not 
notified of this decision.  In July 1996, the veteran filed a 
claim for service connection for a psychiatric disorder.  In 
an April 1997 rating decision, the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for schizophrenia.  The veteran appealed 
this decision, and in a November 1998 Board decision, it was 
determined that new and material evidence had not been 
received to reopen a claim for service connection for an 
acquired psychiatric disorder.  The veteran then appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2000 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
appeal be dismissed, and that the veteran be permitted to 
appeal the April 1979 RO decision after receiving proper 
notification of such decision by the RO.  The joint motion 
was granted by a February 2000 Court order.  

In a September 2001 rating decision, the RO denied service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.  The veteran was notified of this decision 
(and of the April 1979 rating decision) by letter dated in 
September 2001.  A notice of disagreement was received from 
the veteran on this issue in August 2002.  A statement of the 
case has not yet been promulgated with respect to this issue.  

During the pendency of the (now dismissed) appeal to reopen a 
previously denied claim for service connection for an 
acquired psychiatric disorder, the veteran has perfected an 
appeal on the issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
PTSD.  The Board finds that this issue is inextricably 
intertwined with the claim for service connection for an 
acquired psychiatric disorder, and finds that appellate 
review of the claim for service connection for PTSD must be 
deferred pending proper due process regarding the claim for 
service connection for an acquired psychiatric disorder.  

REMAND

In an April 1979 rating decision, the RO denied service 
connection for a psychiatric disorder.  The veteran was 
notified of this decision in September 2001.  In August 2002, 
the RO received the veteran's notice of disagreement with 
respect to this issue.  The RO should promulgate a statement 
of the case on this issue, and provide the veteran and his 
representative with an opportunity to thereafter perfect an 
appeal of this issue by submission of a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (2002); Manlincon v. West, 12 Vet. App. 238 
(1999).

Moreover, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran must be notified of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his claims.  As part of that notice, the RO must indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with regard to the claim for 
service connection for an acquired 
psychiatric disorder, and the application 
to reopen a claim for service connection 
for PTSD.  

Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim. The 
RO must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should then review the claim 
for entitlement to service connection for 
an acquired psychiatric disorder, and 
provide the veteran and his 
representative with a statement of the 
case regarding this issue.  The veteran 
should be given the opportunity to 
thereafter perfect an appeal of this 
issue by filing a timely substantive 
appeal.  This issue should be certified 
for appellate review only if the veteran 
perfects an appeal of such issue.

3.  If additional evidence is obtained 
with respect to the application to reopen 
a claim for service connection for PTSD, 
the RO should then review the claim.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review of this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




